IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRIAN CAMERON HUCKABY,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-78

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 25, 2017.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Andy Thomas, Public Defender, and Joanna A. Mauer, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.